DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Spangenberger on 7/29/2022.
The application has been amended as follows: 
In Claim 17,
On line 12, change “MEMS electromagnetic sensors” to -- MEMS magnetic sensors --.
On line 14, change “to provide measurements of a first received electric field” to -- to provide a first measurement of a received electric field --.
In Claim 18,
On lines 7-8, change “includes a second electric field capacitive read-out configured to provide a first measurement of a first received electric field” to -- includes the first electric field capacitive read-out configured to provide the first measurement of the received electric field --.
On lines 11-12, change “includes a third electric field capacitive read-out configured to provide a second measurement of a second received electric field” to -- includes a second electric field capacitive read-out configured to provide a second measurement of the received electric field --.
On lines 14-15, change “the second received electric field” to -- the received electric field --.
Reasons for Allowance
Claims 17, 18, and 23-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 17,
The primary reason for the allowance of claim 17 is the inclusion of at least one torsionally operated MEMS electric field sensor having a first electric field capacitive read-out configured to provide a first measurement of a received electric field; and at least one additional torsionally operated MEMS magnetic sensor having a third magnetic field capacitive read-out configured to provide a corresponding at least one additional measurement of the received magnetic field. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858